Civilian pay; civil service retirement annuity; judgments; res judicata. — Plaintiff sues to recover an amount represent*694ing a civil service retirement annuity to which he claims entitlement on the basis of 10 years, 8 months and 7 days of civilian Government service between 1906 and 1917. Defendant moved to dismiss the petition on the ground that the claim was barred by the doctrine of res judicata, plaintiff having previously asserted a claim for the annuity in case No. 196-55, decided adversely to plaintiff in 1959,147 Ct. Cl. 497, and plaintiff moved for judgment on the pleadings. Upon consideration of the motions, together with oral argument by counsel, the court concluded that the claim was barred by res judicata and, on April 14, 1961, ordered that plaintiff’s motion be denied, defendant’s motion be granted and the petition was dismissed.